                                                                  ____FILED                 ____RECEIVED
                                                      ____ENTERED
           Case 2:19-cr-00096-RFB-DJA Document 131 Filed                ____SERVED
                                                          01/19/21 Page 1 of 2 ON
                                                                                COUNSEL/PARTIES OF RECORD


                                                                              JAN 19, 2021
 1

 2                                                                          CLERK US DISTRICT COURT
                                                                              DISTRICT OF NEVADA
                                                                     BY:_________________________DEPUTY
 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                         2:19-CR-096-RFB-DJA

 9                  Plaintiff,                       Final Order of Forfeiture

10          v.

11 STEVEN ROBERT EVANS,

12                  Defendant.

13          The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) and 18 U.S.C. §

15 924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Steven Robert Evans to

16 the criminal offense, forfeiting the property set forth in the Forfeiture Allegation of the

17 Superseding Criminal Indictment and shown by the United States to have the requisite

18 nexus to the offense to which Steven Robert Evans pled guilty. Superseding Criminal

19 Indictment, ECF No. 52; Memorandum in Support of Plea, ECF No. 117; Change of Plea,

20 ECF No. 123; Preliminary Order of Forfeiture, ECF No. 124.

21          This Court finds that on the government’s motion, the Court may at any time enter
22 an order of forfeiture or amend an existing order of forfeiture to include subsequently

23 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

24 32.2(b)(2)(C).

25          The government served every person reasonably identified as a potential claimant in
26 lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

27 Rule G(4)(a)(i)(A).

28 / / /
           Case 2:19-cr-00096-RFB-DJA Document 131 Filed 01/19/21 Page 2 of 2



 1          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 2   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 3   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

 4   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

 5   924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of

 6   according to law:

 7          1. Ruger, Model 10/22 .22 caliber rifle, bearing serial number 350-76490; and

 8          2. any and all ammunition

 9   (all of which constitutes property).

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

11   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

12   deposit, as well as any income derived as a result of the government’s management of any

13   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

14   disposed of according to law.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

16   copies of this Order to all counsel of record.

17                 January 19,
            DATED _____________________, 2021.

18

19

20                                                RICHARD F. BOULWARE, II
                                                  UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
                                                      2
